IN THE UNITED STATES DISTRICT conf E C E | V ° D

FOR THE DISTRICT OF ALASKA SEP 03 2021

ANDREA LAURAI, ) CLERK, U.S. DISTRICT COURT

) ANCHORAGE, AK
Plaintiff, ) ;

)
vs. )

)
UNITED STATES OF AMERICA and )
BERT CHRIS HEITSTUMAN, )

)
Defendants. )

) Case No. 3:20-cv-00210-SIG

 

BERT CHRIS HEITSTUMAN ANSWER TO THIRD AMENDED COMPLAINT

Bert Chris Heitstuman, pro se, hereby submits this Answer to the Plaintiffs Third

Amended Complaint.

1. Bert Chris Heitstuman lacks knowledge or information sufficient to form a belief as

to the truth of the allegations in Paragraph 1 of the complaint.

2. The allegations in Paragraph 2 of the complaint relate to jurisdiction to which no

answer is required. If an answer is deemed necessary, Bert Chris Heitstuman admits that

this suite is brought pursuant to the Federal Tort Claims Act.

3. The allegations in Paragraph 3 of the complaint relate to venue to which no answer

is required. If an answer is deemed necessary, Bert Chris Heitstuman, lacks knowledge or

information sufficient to for a belief as to the truth of the allegations.

Lauria v United States of America and Bert Chris Heitstuman, Case No. 3:20-cv-00201-SLG
Bert Chris Heitstuman’s Answer to Third Amended Complaint for Damages

Page 1 of 7

Case 3:20-cv-00210-SLG Document 36 Filed 09/03/21 Page 1 of 7
4. The allegations in Paragraph 4 of the complaint relate to jurisdiction for which no
answer is required. If an answer is deemed necessary, Bert Chris Heitstuman, lacks

knowledge or information sufficient to form a belief as to the truth of the allegations.

5. The allegations in Paragraph 5 of the complaint relate to jurisdiction for which no
answer is required. If an answer is deemed necessary, Bert Chris Heitstuman lacks
knowledge or information sufficient to form a belief as to the truth of the allegations.

6. Bert Chris Heitstuman admits the allegations stated in paragraph 6 of the complaint.
7. Bert Chris Heitstuman lacks knowledge or information sufficient to form a belief as
to the truth of the allegations in Paragraph 7 of the complaint.

8. Bert Chris Heitstuman lacks knowledge or information sufficient to form a belief as
to the truth of the allegations in Paragraph 8 of the complaint.

9. Bert Chris Heitstuman denies the allegations stated in Paragraph 9 of the complaint.
10. Bert Chris Heitstuman denies the allegations stated in Paragraph 10 of the
complaint.

11. Bert Chris Heitstuman denies the allegations stated in Paragraph 11 of the
complaint.

12. Bert Chris Heitstuman denies the allegations stated in Paragraph 12 of the
complaint.

13. Bert Chris Heitstuman denies the allegations stated in Paragraph 13 of the
complaint.

Lauria v United States of America and Bert Chris Heitstuman, Case No. 3:20-cv-00201-SLG
Bert Chris Heitstuman’s Answer to Third Amended Complaint for Damages
Page 2 of 7

Case 3:20-cv-00210-SLG Document 36 Filed 09/03/21 Page 2 of 7
14. Bert Chris Heitstuman denies the allegations stated in Paragraph 14 of the
complaint.

15. Bert Chris Heitstuman denies the allegations stated in Paragraph 15 of the
complaint.

16. Bert Chris Heitstuman admits the allegations stated in the first sentence of
Paragraph 16 of the complaint. Bert Chris Heitstuman denies the allegations stated in the
second and third sentences of Paragraph 16 of the complaint.

17. Bert Chris Heitstuman admit that the referenced indictment made allegations against
him but denies that the allegations referenced therein occurred.

18. Bert Chris Heitstuman lacks knowledge or information sufficient to form a belief as
to the truth of the allegations in Paragraph 18 of the complaint. Bert Chris Heitstuman
denies the second sentence of Paragraph 18 of the complaint to the extent that it states an
allegation against him.

19. Bert Chris Heitstuman lacks knowledge or information sufficient to form a belief as
to the truth of the allegations in Paragraph 19 of the complaint.

20. Denied.

21. Bert Chris Heitstuman incorporates his previous responses.

22. Denied.

23. Bert Chris Heitstuman incorporates his previous responses.

24. Denied.

Lauria v United States of America and Bert Chris Heitstuman, Case No. 3:20-cv-00201-SLG
Bert Chris Heitstuman’s Answer to Third Amended Complaint for Damages

Page 3 of 7

Case 3:20-cv-00210-SLG Document 36 Filed 09/03/21 Page 3 of 7
25. Bert Chris Heitstuman denies the allegations in paragraph 25 of the Complaint. To
the extent that the allegations set forth a legal conclusion and question of law, no response
is required.

26. Bert Chris Heitstuman incorporates his previous responses.

27. Denied.

28. Bert Chris Heitstuman incorporates his previous responses.

29. Denied.

30. Bert Chris Hertstuman denies the allegations in paragraph 30 of the Complaint. To
the extent that the allegations set forth a legal conclusion and question of law, no response
is required.

31. Bert Chris Heitstuman incorporates his previous responses.

32. Denied.

33. Bert Chris Heitstuman incorporates his previous responses.

34. Denied.

35. Bert Chris Heitstuman denies the allegations in paragraph 35 of the Complaint. To
the extent that the allegations set forth a legal conclusion and question of law, no response
is required.

36. Bert Chris Heitstuman incorporates his previous responses.

37. Denied.

38. Denied.

39. Bert Chris Heitstuman incorporates his previous responses.

a

Lauria v United States of America and Bert Chris Heitstuman, Case No. 3:20-cv-00201-SLG
Bert Chris Heitstuman’s Answer to Third Amended Complaint for Damages

Page 4 of 7

Case 3:20-cv-00210-SLG Document 36 Filed 09/03/21 Page 4 of 7
40. Denied.

41. Bert Chris Heitstuman denies the allegations in paragraph 35 of the Complaint. To
the extent that the allegations set forth a tegal conclusion and question of law. no response
is required.

42. Bert Chris Heitstuman incorporates his previous responses.

43. Denied.

44. Denied.

45. Bert Chris Heitstuman incorporates his previous responses.

46. Denied.

47. Bert Chris Heitstuman denies the allegations in paragraph 35 of the Complaint. To
the extent that the allegations set forth a legal conclusion and question of law, no response
is required.

48. Bert Chris Heitstuman incorporates his previous responses.

49. The allegations in paragraph 49 of the complaint state a legal conclusion to which
no answer is required.

50. Bert Chris Heitstuman denies the allegations stated in Paragraph 50 of the complaint
and further states that he lacks knowledge or information sufficient to form a belief as to
the knowledge of the United States.

51. Bert Chris Heitstuman denies the allegations stated in Paragraph 51 of the complaint
and further states that he lacks knowledge or information sufficient to form a belief as to
the knowledge of the United States.

Lauria v United States of America and Bert Chris Heitstuman, Case No. 3:20-cv-00201-SLG
Bert Chris Heitstuman’s Answer to Third Amended Complaint for Damages
Page 5 of 7

Case 3:20-cv-00210-SLG Document 36 Filed 09/03/21 Page 5 of 7
52. Bert Chris Heitstuman incorporates his previous responses.

53. The allegations in paragraph 49 of the complaint state a legal conclusion to which
no answer is required.

54. Bert Chris Heitstuman incorporates his previous responses.

55. These allegations pertain to a cause of action that has been dismissed, therefore no
response 1s required.

56. These allegations pertain to a cause of action that has been dismissed, therefore no

response 1s required.

 

AFFIRMATIVE DEFENSES
1. Plaintiff failed to state a claim upon which relief can be granted.
2. Bert Chris Heitstuman did not cause any injuries or damages, negligently or

wrongfully, as alleged by Plainuff.

3. In the event that the Court finds Bert Chris Heitstuman negligent, which negligence
Bert Chris Heistuman denies, Plaintiff, the United States, and/or third parties contributed
to the injuries alleged and, therefore, any recovery by Plaintiff must be extinguished or
proportionally reduced.

4. Plaintiff's recovery. if any, should be restricted to damages allowable by Alaska
statutory and/or common law.

5. Plaintiffs claims and recovery, if any, are subject to and limited by the legal duty
that Plaintiff reasonably mitigate her damages.

8. Plaintiff has failed to exhaust her administrative remedies.

Lauria v United States of America and Bert Chris Heitstuman, Case No. 3:20-cv-00201-SLG
Bert Chris Heitstuman’s Answer to Third Amended Complaint for Damages

Page 6 of 7

Case 3:20-cv-00210-SLG Document 36 Filed 09/03/21 Page 6 of 7
9. Bert Chris Heistuman asserts that he has, or may have, additional affirmative
defenses that are not known at this time, but which may be ascertained through discovery.

Bert Chris Heistuman specifically preserves these and other affirmative defenses as they
are ascertained through discovery.

Respectfully submitted this 2™4 day of S semble 2021 in Anchorage, Alaska.

5 —_———
Bert Chris Heitstuman (pro se)
YZ23 2ZAPT PL 4B.
AneroQ@ace, AK 49508

I hereby certify that on September 2, 2021, a true and correct copy of the foregoing was served by

   

mail on:

Seth Beausang

Assistant United States Attorney
222 W. 7" Ave. #9, Room 253
Anchorage, Alaska 99513-7567

Marie Scheperle

Assistant United States Attorney
222 W. 7 Ave. #9, Room 253
Anchorage, Alaska 99513-7567

John Cashion

Cashion Gilmore LLC
510 L Street, Suite 601
Anchorage, Alaska 99501

Mera Matthews

Cashion Gilmore LLC
510 L Street, Suite 601 7
Anchorage, Alaska 99501

Bert Chris Heitstuman
September 2, 2021

Lauria v United States of America and Bert Chris Heitstuman, Case No. 3:20-cv-00201-SLG
Bert Chris Heitstuman’s Answer to Third Amended Complaint for Damages
Page 7 of 7

Case 3:20-cv-00210-SLG Document 36 Filed 09/03/21 Page 7 of 7
